Lawrence, Judge:
This appeal for reappraisement covers certain peeled tomatoes in tins imported from Italy.
The uncontradicted evidence discloses:
1. That said tomatoes are the same in all material respects as those involved in United States v. Luigi Vitelli Elvea, Inc., 11 Cust. Ct. 437, Reap. Dec. 5941; that the issues in the. two cases are the same; and that the record in the cited case has been incorporated herein.
2. That said tomatoes, at the time of the exportation thereof, were freely offered for sale to all purchasers in Naples (one of the principal markets in Italy) in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, packed ready for shipment, at the unit invoice prices herein, less 2 per centum swell allowance, less nondutiable charges as checked in red ini;: on the invoice by the appraiser, and that there was no foreign value thereof as that value is defined in section 402 (c) of the Tariff Act of 1930.
I therefore find the proper basis of value for the merchandise here under consideration to be the export value thereof, as that value is defined in section 402 (d) of said act, and that such values are as above described.
Judgment will be entered accordingly.